Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thomas et al (US Patent 5,460,317).
Regarding claim 1, Thomas discloses a welding apparatus for welding polymeric materials along a weld zone of the polymeric material, the welding apparatus comprising:
	a carrier for supplying heat to the weld zone to cause melting of the polymeric material, wherein the heating element is arranged to reciprocate relative to the carrier between a retracted and an extended configuration, such that as the element moves from the retracted to the extended configuration the heating element melts and penetrates the surface of the polymeric material (blade 11 reciprocates in the direction shown in Fig. 11 to heat and melt the edges of polymeric sheets 13 and 14);
the carrier further comprising a trailing contact surface trailing the heating element along the weld zone arranged to constrain molten polymeric material in the weld zone (rollers 16 and 17 trail the reciprocating blade and compress the heated polymeric sheets 13 and 14), where the heating element is also arranged to reciprocate relative to the trailing contact surface (shown in Fig. 11).
Regarding claim 2, Thomas discloses welding adjacent polymeric materials provided in a side by side orientation (polymeric sheets 13 and 14 shown in Fig. 11), wherein the weld zone encompasses both a portion of the adjacent side by side polymeric materials.
Regarding claims 6-7, Thomas shows blade 11 configured at an obtuse angle in the range claimed – see Fig. 11.
Regarding claim 17, Thomas discloses method of welding a polymeric material, comprising:
moving a carrier relative to a polymeric material (polymeric sheets 13 and 14) along a weld zone of the polymeric material, wherein the carrier carries a heating element for supplying heat to the weld zone to cause melting of the polymeric material (blade 11 reciprocates in the direction shown in Fig. 11 to heat and melt the edges of polymeric sheets 13 and 14);
reciprocating the heating element relative to the carrier between a retracted and an extended configuration such that as the element moves from the retracted to the extended configuration the heating element melts and penetrates the surface of the polymeric material: and
constraining molten polymeric material trailing the heating element along the weld zone (rollers 16 and 17 trail the reciprocating blade and compress the heated polymeric sheets 13 and 14).
Regarding claim 18, Thomas discloses extending the heating element to the extended configuration where the heating element melts and penetrates the surface of the polymeric material; retracting the heating element to the retracted configuration;  causing relative movement of the polymeric material and the carrier along the weld zone; and subsequently repeating the sequence along the weld zone (blade 11 penetrates between polymeric sheets 13 and 14 to heat and weld them and traverses the weld region 15 along with rollers 16 and 17).
Regarding claim 19, Thomas discloses providing adjacent polymeric materials in a side by side orientation, where the weld zone encompasses a portion of both the adjacent side by side polymeric materials (weld region 15 between polymeric sheets materials 13 and 14).
Regarding claim 20, Thomas discloses movement of the heating element is paused at the extended configuration (blade 11 inherently pauses at the end of each stroke when it changes direction to reciprocate).

Allowable Subject Matter
Claims 3-5 and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745